q.Z2-/s


                                                    REC'D IN COURT OF APPEALS
                                                    12th Court nf Appeals District




                                                       PAM ESTES, CLi



UJC   /T    ^T       /ryl o\^dc\ w\uS   /*H   T6^      atoK - Sry Led
                                                                 In Of Ls-*l    L^hol



                                                                          3.     Q bo <jf




           3)3/ <-(x fC,t .     ,.
                              f A 4-    M °* **" M>'^;
                                                                                ?

                                                                           'ry.


                                              SiVtceceky

                                              Shori* C*,'h H^3 72&Y